 Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.1 Filed 09/06/21 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
KATIE KIRN, ALLISON SLEEZER,          )
ANGELA CARR, ANGELA OTIS,             )
CAROL CRONK, CATHERINE                )
TOMLINSON, CHARLES LEROY,             )
CHRISTINA COTE, CHRISTINA             )
GRUBE-RHINES, CORI GARDNER,           )
                                          Case No.
DAVID VELLA, DEANNA BROWN,            )
DIANE DECLERK, DONETTA LOWE,          )
                                          COMPLAINT AND JURY DEMAND
DOROTHY PEYROLO, ELAINE ALLEN,        )
JACQUELINE DONBROSKY, JANELLE         )
BALANGNA, JAROSLAW BUDA, JENNI        )
PALENCIK, JESSICA VEENSTRA,           )
JILLIAN CURNOW, JOHN SOPER,           )
KAREN NELSON HEA, KELLIE              )
ERBSKORN, KELLY BOROM-                )
JOHNSON, KIETH A. MCCONNELL,          )
KIMBERLY BROWN, KIMBERLY              )
JAQUISH, KRISTEN NOBLE, LAURYN        )
SWIACKI, LISA ALLEN, LUMINITA         )
WEIDE, LYNN KUEPPERS, LYNNSEY         )
MCCOY, MARIE GALDES, MARLENE          )
RANKIN, MARTHA BUCK, MELISSA          )
MURPHY, MICHELE WILSON,               )
MICHELLE LOCKHART, MOEHANID           )
TALIA, NATHAN MIKLUSAK, NICOLE        )
BAYONES, NICOLE COLLINS,              )
PATRICIA ANDERSON, PAULA              )
LOCKHART, ROBERT KUSZA,               )
SHERRY KAHARI, STEVEN                 )
CROSSLEY, TIFFANY LONG,               )
                                      )
Plaintiffs,                           )
v.                                    )
                                      )
HENRY FORD HEALTH SYSTEM,             )
WRIGHT LASSITER III, ROBERT G.        )
RINEY, AND ADNAN MUNKARAH,            )
                                      )
Defendants.                           )
                                      )
______________________________________________________________________________
                      COMPLAINT AND JURY DEMAND
 Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.2 Filed 09/06/21 Page 2 of 17




       NOW COME Plaintiffs, by and through counsel, Kyle J. VonAllmen, and Thomas Renz,

and bring this action against the above listed Defendants, HENRY FORD HEALTH SYSTEM,

(“HFHS” or Defendant) WRIGHT LASSITER III, ROBERT G. RINEY, and ADNAN

MUNKARAH. (“Defendants”) on the grounds set forth herein:

                               I. FACTUAL BACKGROUND

1.     On June 29, 2021, HFHS distributed its Mandatory Vaccines Policy (“The Mandate”)

document (ExhibitA, attached hereto). As the Policy states:

       The purpose of this policy is to establish guidelines for compliance with
       mandatory Tetanus, Diphtheria, and Pertussis (Tdap); Measles, Mumps, and
       Rubella (MMR); Seasonal Influenza; and COVID-19 vaccinations for all HFHS
       employees and volunteers to ensure thehealth and safety of HFHS employees,
       patients, visitors, and others (emphasis added).

 2.    It was further communicated to all contractors and employees of HFHS that they must

 become compliant with the directive to receive the COVID-19 vaccine on or before

 September10, 2021.

 3.    It was further communicated by HFHS management that those who are not compliant

 withing the stated timeframe will be suspended, and given until October 1, 2021, to

 remediate their non-compliance. This essentially gave those subject to the Mandate until

 September 1, 2021, to receive the first of a two-dose COVID-19 vaccine—or face imminent

 termination.

 4.    Defendants’ policy document contains a stated goal of protecting the health of their

 employees and others, but actually subjects its employees to injury based on expert

 testimony attached hereto as Exhibit (B), and injury statistics compiled by the Centers for

 Disease Control’s (“CDC”) Vaccine Adverse Event Reporting System (“VAERS”).




                                                2
 Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.3 Filed 09/06/21 Page 3 of 17




5.     Mass-promoted COVID-19 injections have already killed and seriously injured hundreds

of thousands of people according to the government’s own VAERS database. The ‘vaccines’

from Moderna, Johnson & Johnson, and Pfizer have killed more than twice as many people in

less than a year than all other vaccines combined since the government set up its VAERS

reporting system in 1990.

6.     Data reported through the VAERS system, as of August 20, 2021, indicates that 13,627

deaths have occurred in the U.S. as a result of COVID-19 ‘vaccines.’ Additionally, 2,826,646

injuries, 17,794 permanent disabilities, 74,369 emergency room visits, 55,821 hospitalizations,

and 14,104 life threatening events have been reported to VAERS through August 20,20210.

(vaers.hhs.gov/)

 7.    Attached hereto (Exhibit D) is a declaration of a federal employee who has calculated

 that the morbidity figures captured by VAERS are underreported by a factor of 5. VAERS

 has traditionally underreported ‘vaccine’ events, lending credibility to this claim. Based on

 this testimony, at least 65,000 Americans have lost their lives to these ‘vaccines’. (This

 individual has chosen to remain anonymous at this point, due to a fear of reprisal for

 revealing this information)

 8.    Plaintiffs are employed in an industry that requires high levels of education, training,

 and experience. The Mandate requires that Plaintiffs choose between exposing themselves

 to potential harm or death or abandon their careers in health care.

 9.    Defendants’ actions to implement compulsory COVID-19 vaccine shots as a

 condition of continuing employment is both unconstitutional and has caused money

 damages to Plaintiffs. Additionally, the actions of Defendants subjects Plaintiffs to a

 significant likelihood of bodily harm.



                                                 3
 Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.4 Filed 09/06/21 Page 4 of 17




                                        II. PARTIES

10.     Plaintiff KATIE KIRN is a registered nurse and unit educator ostensibly employed by

Defendants at Henry Ford West Bloomfield Hospital. Ms. Kirn has been repeatedly harassed by

HFHS management for participating in local government exchanges. To date she has not been

advised of her employment status, but if she has been terminated, it is because of the Mandate

that is the subject of this case.

 11.    Plaintiff ALLISON SLEEZER is employed by Defendants as a registered nurse

 working in the communicable disease response unit at the Henry Ford Health System Main

 Campus.

 12.    Plaintiff ANGELA CARR is currently employed by Defendants as a registered nurse

 and quality education coordinator at Henry Ford Allegiance Hospital Hospice.

 13.    Plaintiff ANGELA OTIS is currently employed by Defendants as a registered nurse

 at Henry Ford Macomb Hospital.

 14.    Plaintiff CAROL CRONK is currently employed by Defendants as a registered nurse

 at Henry Ford West Bloomfield Hospital.

 15.    Plaintiff CATHERINE TOMLINSON is currently employed by Defendants as a

 post-acute registered nurse case manager at Henry Ford hospital Main Campus.

 16.    Plaintiff CHARLES LEROY is employed by Defendants as a cardiology stepdown

 nurse at Henry Ford Health System Main.

 17.    Plaintiff CHRISTINA COTE is employed by Defendants as a contingent registered

 nurse at Henry Ford Health System Wyandotte.




                                                4
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.5 Filed 09/06/21 Page 5 of 17




18.   Plaintiff CHRISTINA GRUBE-RHINES is currently employed by Defendants as a

registered nurse at Henry Ford Wyandotte and Main Campus.

19.   Plaintiff CORI GARDNER is currently employed by Defendants as a pharmacy

technician at Henry Ford Health System Brownstown.

20.   Plaintiff Dr. DAVID VELLA is a physician employed by Defendants at Henry Ford

Health System Commerce Township.

21.   Plaintiff DEANNA BROWN is currently employed by Defendants in case

management at Henry Ford West Bloomfield Hospital.

22.   Plaintiff DIANE DECLERK is currently employed by Defendants as a contingent

respiratory therapist at Henry Ford Macomb Pulmonary Rehab Center.

23.   Plaintiff DONETTA LOWE is currently an employee of Henry Ford Health System.

24.   Plaintiff DOROTHY PEYROLO is currently employed by Defendants as a certified

pharmacy technician at Henry Ford Health System Sterling Heights.

25.   Plaintiff ELAINE ALLEN is currently employed by Defendants as a medical

assistant at Henry Ford Allegiance Hospital Jackson.

26.   Plaintiff JACQUELINE DONBROSKY is currently employed by Defendants as a

registered nurse at Henry Ford Hospital Main Campus.

27.   Plaintiff JANELLE BALANGNA is employed by Defendants as a contingent

registered nurse at Henry ford Hospital West Bloomfield.

28.   Plaintiff JAROSLAW BUDA, is currently employed by Defendants as a registered

nurse at Henry Ford Health System Brownstown.



                                              5
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.6 Filed 09/06/21 Page 6 of 17




29.   Plaintiff JENNI PALENCIK is currently employed by Defendants within their

Admission Transfer Office at the Henry Ford Hospital Maine Campus.

30.   Plaintiff JESSICA VEENSTRA is currently employed by Defendants as a contact

center advocate at Henry Ford New Center One.

31.   Plaintiff JILLIAN CURNOW is currently employed by Defendants as a contingent

registered nurse at Henry Ford Health System Wyandotte Hospital.

32.   Plaintiff, JOHN SOPER is a pharmacy technician employed by Defendants at Henry

Ford West Bloomfield Hospital.

33.   Plaintiff KAREN NELSON HEA, is currently an employed by Defendants at Henry

Ford Macomb Walk-In Clinic-Richmond, Michigan.

34.   Plaintiff KELLIE ERBSKORN is employed by Defendants as a clinical unit leader

at Henry Ford Health System Allegiance.

35.   Plaintiff KELLY BOROM-JOHNSON is currently employed by Defendants as a

credentialing analyst at Health Alliance Plan in Troy, Michigan.

36.   Plaintiff KIETH A. MCCONNELL is currently an employee of Henry Ford Health

System.

37.   Plaintiff KIMBERLY BROWN is employed by Defendants as a registered nurse and

a registered respiratory therapist employed by Defendants at Henry Ford Macomb.

38.   Plaintiff KIMBERLY JAQUISH is employed by Defendants as an accounts

receivable specialist at Henry Ford Health System Allegiance.

39.   Plaintiff KRISTEN NOBLE is currently employed by Defendants as a contingent

registered nurse.

                                              6
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.7 Filed 09/06/21 Page 7 of 17




40.   Plaintiff LAURYN SWIACKI is currently employed by Defendants as a registered

nurse at Henry Ford Lakeside.

41.   Plaintiff LISA ALLEN is employed by Defendants as a contingent registered nurse

at Henry Ford Health Hospital Macomb.

42.   Plaintiff LUMINITA WEIDE, is currently employed by Defendants as a

radiographer at Henry Ford Medical Center in Sterling Heights, Michigan.

43.   Plaintiff, LYNN KUEPPERS is a registered nurse employed by Defendants at Henry

Ford Health System Macomb Township.

44.   Plaintiff LYNNSEY MCCOY is employed by Defendants as an intensive care unit

registered nurse at Henry Ford Hospital Macomb.

45.   Plaintiff MARIE GALDES is currently an employed by Defendants as a registered

dietitian at Henry Ford Allegiance Hospital.

46.   Plaintiff MARLENE RANKIN is currently employed by Defendants as a clinical

quality facilitator.

47.   Plaintiff MARTHA BUCK is employed by Defendants as a registered nurse and case

manager at Henry Ford Health System Allegiance.

48.   Plaintiff MELISSA MURPHY is currently employed by Defendants as a registered

nurse at Henry Ford Macomb Hospital.

49.   Plaintiff MICHELE WILSON is currently employed by Defendants at Henry Ford

Hospital Main Campus.

50.   Plaintiff MICHELLE LOCKHART is employed by Defendants as a registered nurse

at Henry Ford Health System Allegiance Health.

                                               7
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.8 Filed 09/06/21 Page 8 of 17




51.   Plaintiff Dr. MOEHANID TALIA is a physician practicing internal medicine at

Henry Ford West Bloomfield Hospital. Dr. Talia enjoys privileges within the hospital

system of which he will be deprived by virtue of the Mandate.

52.   Plaintiff NATHAN MIKLUSAK is currently employed by Defendants as a pre/post-

op registered nurse at Henry Ford Health System Macomb Hospital.

53.   Plaintiff NICOLE BAYONES is employed by Defendants as a radiologic technician

at Henry Ford Health System Commerce Medical Center.

54.   Plaintiff NICOLE COLLINS is currently an employee of Henry Ford Health System.

55.   Plaintiff PATRICIA ANDERSON is currently employed by Defendants as a

pharmacy technician at Henry Ford Home Infusion.

56.   Plaintiff PAULA LOCKHART is employed by Defendants as a certified pharmacy

technician at Henry Ford Health System Wyandotte/Brownstown.

57.   Plaintiff ROBERT KUSZA is currently employed by Defendants as a corporate IT

solution analyst.

58.   Plaintiff SHERRY KAHARI is employed by Defendants as a transformation project

specialist at Henry Ford Health System, 1 Ford Place.

59.   Plaintiff Dr. STEVEN CROSSLEY is a family practice physician currently affiliated

with Henry Ford Health System Wyandotte Hospital.

60.   Plaintiff TIFFANY LONG is currently employed by Defendants as a registered

nurse at Henry Ford Health System Taylor/Fairlane.

61.   Defendant HENRY FORD HEALTH SYSTEM is a Domestic Non-Profit

Corporation located within this district at 1 Ford Place 5B, Detroit, Michigan, 48202. As

                                               8
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.9 Filed 09/06/21 Page 9 of 17




noted above, HFHS either employs or has contractual relationships with each of the

Plaintiffs. HFHS maintains five separate hospitals within the State of Michigan and owns

Health Alliance Plan, a health insurance provider.

62.     Defendant WRIGHT LASSITER, III is President of HFHS and, pursuant to the

Michigan Administrative Code, Rule 325.451171, as its Chief Executive, is responsible for

all Human Resources Administration within HFHS. Mr. Lassiter is also a director of

HFHS, serves as a director of Health Alliance Plan, Director of Henry Ford Macomb

Hospital Corporation, Director of Henry Ford Wyandotte Hospital Corporation, and is a

trustee of the Henry Ford Health System Foundation.

63.     Defendant ROBERT G. RINEY is Chief Operating Officer for HFHS. Additionally,

Mr. Riney serves as a Trustee for Henry Ford Allegiance Health, as a Trustee for Henry

Ford Hospital and Health Network, as a Trustee for Henry Ford Macomb Hospital, as a

Trustee of Henry Ford Physician Network, as a Trustee for the Henry Ford West

Bloomfield Hospital, and as a Trustee for the Henry Ford Wyandotte Hospital.

64.     Defendant ADNAN MUNKARAH is Chief Clinical Officer for HFHS.

Additionally, Mr. Munkarah serves as Director for Health Alliance Plan, and as a Trustee

for Henry Ford Allegiance Health.

65.     The individuals listed as Defendants, and potentially others, are key decision makers

and are primarily responsible for the unconstitutional acts undertaken and described in this

case.

                             III. JURISDICTION AND VENUE

66.     This Court exercises subject matter jurisdiction under 28 U.S.C. § 1331, which

confers original jurisdiction on federal district courts to hear suits arising under the laws and

                                                 9
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.10 Filed 09/06/21 Page 10 of 17




Constitution of the United States and because this action seeks redress for the deprivation,

under color of state law, of the rights, privileges, and immunities secured by the Constitution

of the United States, as well as the Court’s inherent equitable powers.

67.   This Court has the authority to grant the requested declaratory relief under 28 U.S.C.

§ 2201, and any injunctive relief under 28 U.S.C. § 1343(a).

68.   This Court is the appropriate venue for this litigation under 28 U.S.C. §1391(b), (c), and

(d) since Plaintiffs’ claims arose in Michigan, and the acts complained of occurred in this

judicial district, and Defendants reside within this district.

69.   Plaintiffs satisfy the “case-or-controversy” requirement of Article III of the Constitution

and have standing to sue because they:

[have] suffered an “injury in fact” that is (a) concrete and particularized and (b) actual or
imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged
action of the defendant; and (3 it is likely, as opposed to merely speculative, that the injury
will be redressed by a favorable decision.

Sproule v. United States FDA, 2018 U.S. Dist. LEXIS 62507 at *7 (S.D.Fl. 2018) (quoting

Fla. Wildlife Fed’n, Inc. v. S. Fla. Water Management Dist., 647 F.3d 1296, 1302 (11th Cir.

2011)).
                                          IV. COUNTS

                                             COUNT I

                  DEFENDANT HFHS HAS VIOLATED 42 U.S.C. § 1983

70.   Plaintiffs adopt all of the preceding paragraphs and incorporate them by reference, as if

fully set forth herein.

71.   The HFHS Mandate violates the liberty protected by the 14th Amendment to the

United States Constitution, which provides in pertinent part as follows:

      No State shall make or enforce any law which shall abridge the privileges or
      immunities of citizens of the United States; nor shall any State deprive any person

                                                 10
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.11 Filed 09/06/21 Page 11 of 17




       of life, liberty, or property, without due process of law; nor deny to any person
       within its jurisdiction the equal protection of the laws.

72.    This amendment conveys to the citizenry of the United States rights of personal

autonomy and bodily integrity, see, e.g., Jacobson v. Commonwealth of Massachusetts, 197 U.S.

11 (1905), andthe right to reject medical treatment, Cruzan v. Director, Missouri Dept. Health,

497 U.S. 261 (1990). Jacobson recognized an exception where rights are violated, or a mandate

is unreasonable for not advancing health:

       If there is any . . . power in the judiciary to review legislative action in respect of
       a matter affecting the general welfare, it can only be when that which the
       legislature has done comes within the rule that, if a statute purporting to have
       been enacted to protect the public health, the public morals, or the public safety,
       [1] has no real or substantial relation to those objects, or [2] is, beyond all
       question, a plain, palpable invasion of rights secured by the fundamental law, it is
       the duty of the courts to so adjudge, and thereby give effect to the Constitution.


73.    Jacobson has routinely been cited as authority for state mandated vaccination, but it

should be noted that it was decided in 1905 and arose from a criminal prosecution. The Court in

Jacobson was addressing the issue of a vaccine ordinance being a political question. The

Jacobson Court states:

       “These offers, in effect, invited the court and jury to go over the whole ground
       gone over by the legislature when it enacted the statute in question… the
       defendant did not offer to prove that, by reason of his then condition, he was, in
       fact, not a fit subject of vaccination…” The Jacobson decision never gets to the
       question of efficacy or dangerous side effects of any vaccine. The issue in
       Jacobson was based on a single individual refusing a fine for a local regulation
       about an established vaccine.



74.    The Jacobson ruling has been substantially overruled since the time of its issuance. In

Planned Parenthood v. Casey, 505 U.S. 833, the Court stated:



                                                 11
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.12 Filed 09/06/21 Page 12 of 17




        Roe, however, may be seen not only as an exemplar of Griswold liberty but as a
        rule (whether or not mistaken) of personal autonomy and bodily integrity, with
        doctrinal affinity to cases recognizing limits on governmental power to mandate
        medical treatment or to bar its rejection. If so, our cases since Roe accord with
        Roe's view that a State's interest in the protection of life falls short of justifying
        any plenary override of individual liberty claims. Cruzan v. Director, Mo. Dept.
        of Health, 497 U.S. 261, 278, 111 L. Ed. 2d 224, 110 S. Ct. 2841 (1990); cf., e. g.,
        Riggins v. Nevada, 504 U.S. 127, 135, 118 L. Ed. 2d 479, 112 S. Ct. 1810 (1992);
        Washington v. Harper, 494 U.S. 210, 108 L. Ed. 2d 178, 110 S. Ct. 1028 (1990);
        see also, e. g., Rochin v. California, 342 U.S. 165, 96 L. Ed. 183, 72 S. Ct. 205
        (1952); Jacobson v. Massachusetts, 197 U.S. 11, 24-30, 49 L. Ed. 643, 25 S. Ct.
        358 (1905).



75.     To reiterate– “a State’s interest in the protection of life falls short of justifying any

plenary override of individual liberty claims.” It must be noted that the Court cites Jacobson in

its justification for this quote.

76.     In Guertan v. Michigan, 912 F.3d 907 (2019) the 6th Circuit Appellate Court sets forth the

importance of Constitutional bodily integrity theory.

        This common law right is first among equals. As the Supreme Court has said: "No
        right is held more sacred, or is more carefully guarded by the common law, than
        the right of every individual to the possession and control of his own person, free
        from all restraint or interference of others, unless by clear and unquestionable
        authority of law." Union Pac. Ry. Co. v. Botsford, 141 U.S. 250, 251, 11 S. Ct.
        1000, 35 L. Ed. 734 (1891); cf. Schmerber v. California, 384 U.S. 757, 772, 86 S.
        Ct. 1826, [*919] 16 L. Ed. 2d 908 (1966) ("The integrity of an individual's person
        is a cherished value of our society."). Absent lawful authority, invasion of one's
        body "is an indignity, an assault, and a trespass" prohibited at common law.
        Union Pac. Ry., 141 U.S. at 252. On this basis, we have concluded "[t]he right to
        personal security and to bodily integrity bears an impressive constitutional
        pedigree." Doe v. Claiborne Cty., 103 F.3d 495, 506 (6th Cir. 1996).



77.     The Guertan Court goes on to state:




                                                   12
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.13 Filed 09/06/21 Page 13 of 17




       Thus, to show that the government has violated one's right to bodily integrity, a
       plaintiff need not "establish any constitutional significance to the means by which
       the harm occurs[.]" Boler v. Earley, 865 F.3d 391, 408 n.4 (6th Cir. 2017). That is
       because "individuals possess a constitutional right to be free from forcible
       intrusions on their bodies against their will, absent a compelling state interest."
       Planned Parenthood Sw. Ohio Region v. DeWine, 696 F.3d 490, 506 (6th Cir.
       2012).


And:

       The forcible injection of medication into a nonconsenting person's body
       represents a substantial interference with that person's liberty." Id. at 229 (citing
       Winston v. Lee, 470 U.S. 753, 105 S. Ct. 1611, 84 L. Ed. 2d 662 (1985), and
       Schmerber, 384 U.S. 757, 86 S. Ct. 1826, 16 L. Ed. 2d 908). And this is especially
       so when the foreign substance "can have serious, even fatal, side effects" despite
       some therapeutic benefits.


78.    Additionally, in 1990, the Supreme Court unequivocally held that the forcible injection of

medication into a nonconsenting person's body represents a substantial interference with that

person's liberty." Washington v. Harper, 494 U.S. 210, 229, 108 L. Ed. 2d 178, 110 S. Ct. 1028

(1990). Still, other cases support the recognition of a general liberty interest in refusing medical

treatment. Riggins v. Nevada, 504 U.S. 127, 118 L. Ed. 2d 479, 112 S. Ct. 1810 (1992)

79.    Plaintiffs’ claims fall under 42 U.S.C. § 1983, which provides a remedy when a person

acting under color of law deprives a Plaintiff of a right, privilege, or immunity secured by the

Constitution, laws, or treaties of the United States. See, e.g., 42 U.S.C. § 1983. To employ

§ 1983 to secure a remedy for a deprivation of a federally secured right, a Plaintiff must

generally show that the alleged deprivation was committed by a person acting under color of

state law. See, e.g., West v. Atkins, 487 U.S. 42 (1988); Focus on the Family v. Pinellas

Suncoast Transit Auth., 344 F.3d 1263, 1276-77 (11th Cir. 2003). Conversely, purely private

conduct is not within the reach of the statute. Focus on the Family, 344 F.3d at 1277. (Id)

                                                13
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.14 Filed 09/06/21 Page 14 of 17




80.    There are three tests presented in case law to determine when a private party is acting

under color of state law. The Public Function Test, State Compulsion Test, and the Nexus/Joint

ActionTest, see Focus on the Family (Id.)

81.    Defendants have stated that their policy to mandate the COVID-19 vaccine is to ensure

the health and safety of HFHS employees, patients, visitors, and others. (Exhibit A)

82.    Ensuring the health and safety of the people of Michigan is a Public Function,

traditionally the exclusive prerogative of the State. The State of Michigan has enacted its

public health code, MCL 125.3101 et seq., which states as its purpose:

       AN ACT to protect and promote the public health; to codify, revise, consolidate,
       classify, and add to the laws relating to public health....

83.    HFHS has no duty, or right to violate the liberty protected by the Constitution of the

United States to fulfill a function of our duly elected State Government. HFHS may not act to

implement purely public policy and avoid Constitutional scrutiny when doing so.

84.    Private entities have no role in determining policy as it relates to public functions such

as, the Administration of Schools, Environmental Health, Law Enforcement, Child Protective

Services, Welfare Benefit Administration, and the like. Each of these functions are

traditionally, exclusively handled by the public sector. When HFHS undertakes to determine

public health policy, it becomes an actor under color of state law exposing its activity to

Constitutional review.

85.    Plaintiffs seek all remedies available pursuant to Federal Law for the claims states

pursuant to Count I of this Complaint.

                                            COUNT II

      DEFENDANTS’ MANDATE HAS VIOLATED 14TH AMENDMENT LIBERTY

       GUARANTEED BY THE CONSTITUTION OF THE UNITED STATES OF

                                                 14
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.15 Filed 09/06/21 Page 15 of 17




                                          AMERICA

86.   Plaintiffs adopt all of the preceding paragraphs and incorporate them by reference, as if

fully set forth herein.

87.   Defendants’ Mandate violates the liberty protected by the Fourteenth Amendment to the

United States Constitution which includes the right to personal autonomy and bodily integrity

as referenced in Count I of Plaintiffs’ Complaint.

88.   It is a fundamental right to refuse medical treatment. The test is whether it was deemed

fundamental in our nation’s history legal traditions and practices, Washington v. Glucksberg,

521 U.S. 702 (1997). The Court in Cruzan determined that refusal of medical treatment was

fundamental.

89.   Defendants have no compelling interest that justifies mandatory vaccination, as the

novel, gene-modifying injections have been shown to be ineffective, cause injury, and death.

90.   Defendants claim the protection of their patients as a goal for the Mandate, but this

argument is illogical. If the ‘vaccines are effective’, the vaccinated bear no risk created by the

unvaccinated. In a hospital setting this is even less so, because every unvaccinated individual

admitted to the health care facility can be given access to the ‘vaccine’ upon admission if they

so choose. Mandating vaccination has no real, substantial relation to protecting public, or

private health.

                                          COUNT III

                               DECLARATORY JUDGMENT

91.   Plaintiffs adopt all of the preceding paragraphs and incorporate them by reference, as if

fully set forth herein.

92.   Plaintiffs seek a declaratory judgment that the Mandate implemented by Defendants is



                                                15
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.16 Filed 09/06/21 Page 16 of 17




unenforceable because it violates the 14th Amendment of the Constitution United States of

America, subjects HFHS employees to physical harm and causes money damages to Plaintiffs.

93.   Defendants’ actions are unlawful, arbitrary, and capricious. Defendants have no legal

right to coercively Mandate medical treatment in order to promote “public health”.

94.   The protection and promotion of “public health” is traditionally the exclusive

prerogative of the State of Michigan pursuant to the Michigan Public Health Code, MCL

125.3101 et seq.

                                   PRAYER FOR RELIEF

Wherefore, Plaintiffs request the following relief:

95.   Declare Defendants’ Mandate unconstitutional on its face.

96.   Declare Defendants’ Mandate unconstitutional as applied to each Plaintiff.

97.   Enjoin Defendants from enforcing the Mandate on its face, or as applied.

98.   Grant Plaintiffs their costs and attorney fees under 42 U.S.C. § 1983, 1988.



      Dated: September 4, 2021

      Respectfully submitted,



      /s/ Kyle J. VonAllmen
      Kyle J. VonAllmen P-52776
      VonAllmen & Associates, PLLC
      P.O. Box 1080
      Clarkston, MI 48347
      Phone: 248-930-8456
      kvonallmen@vonallmenlaw.com
      Attorney for Plaintiffs


      /s/ Thomas Renz
      Thomas Renz

                                               16
Case 2:21-cv-12078-TGB-KGA ECF No. 1, PageID.17 Filed 09/06/21 Page 17 of 17




     (Ohio Bar ID: 98645)
     1907 W. State St. #162
     Fremont, OH 43420
     Phone: 419-351-4248
     renzlawllc@gmail.com
     Attorney for Plaintiffs
     (Admission pending Pro Hac Vice)




                                        17
